Citation Nr: 9914385	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1994 rating decision, issued by the 
Roanoke, Virginia, of the Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a claim for service 
connection for PTSD.  The claims folder was transferred to 
the Houston RO during the pendency of the present appeal at 
the veteran's request.  

The issue on appeal was originally before the Board in July 
1997 at which time it was remanded in order to obtain 
verification of the veteran's claimed in-service stressors.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders in the service medical records.  

Review of the service personnel records shows that the 
veteran served in Vietnam from February 1968 to March 1969.  
He was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty (MOS) was general warehouseman.  

VA outpatient treatment records have been associated with the 
claims file.  Anxiety neurosis was included as a diagnosis on 
a September 1972 clinical record.  A treatment record dated 
in January 1974 also contained a diagnosis of anxiety 
neurosis.

A stressor statement prepared by the veteran was received at 
the RO in July 1994.  He reported that he was assigned to 
duty in a warehouse in Phu Bai.  The compound was frequently 
hit by mortar and rocket attacks.  In June or July of 1968, 
two "white guys" were killed during a rocket attack when 
their bunker received a direct hit.  A friend of his named 
Willie went blank during a mortar attack and refused to seek 
shelter.  The veteran attempted to rescue Willie but was held 
back by soldiers named Afro and Juan Martinez.  A friend of 
the veteran named Splukey died as a result of diarrhea or 
dysentery.  The veteran did not know the name of the unit, 
company or division he served with while stationed in 
Vietnam.  





The reports of numerous hospitalizations at a VA facility 
dated from May 1994 to October 1995 have been associated with 
the claims file.  The reports include diagnoses of PTSD.  
During hospitalization in May and June 1994, the veteran 
reported a history of flashbacks and nightmares of Vietnam.  
On a discharge summary for a period of hospitalization from 
July to August 1995, it was noted that the veteran had 
observed a veteran named Robert lose his mind and run out of 
a bunker.  

A June 1995 VA Social Work Report is of record.  The veteran 
reported that he was transferred to Vietnam in February 1968.  
He landed in Da Nang in the beginning of March 1968.  He was 
assigned to the Supply Company, FLSG, "A"/3rd Service 
Battalion (Reinforcements) FLC, First Marine Force, Pacific 
Command.  He stood guard duty in Da Nang prior to being sent 
to Phu Bai by truck on July 31, 1968.  He met soldiers named 
Juan Martinez, Sumner, Afro, and two "white guys" named 
Robert and Splucky.  Robert and Splucky were both killed in a 
mortar attack around 1:00 AM soon after the veteran arrived, 
possibly in August 1968.  

During the time the veteran was stationed at Phu Bai, he was 
mortared a minimum of three times per week.  Many friends 
were hit and others suffered dysentery.  He reported an 
incident during a mortar attack when a soldier named Michael 
ran out of their bunker screaming.  The veteran ran after the 
soldier and pulled him back into the bunker.  Michael was 
medivaced due to a nervous breakdown.  In December 1968, the 
veteran returned to Da Nang where he operated a fork lift.  
He continued to receive incoming fire.  He did not actually 
see anyone get hurt at this location.  One time he was 
rocketed when he was returning from visiting a village.  

In a letter received at the RO in November 1995, the veteran 
reported that he had been continuously bombarded while 
stationed in Da Nang and Phu Bai.  He was told that he had 
shell shock while receiving treatment at a VA facility in 
1971.  

The transcript of a March 1996 RO hearing has been associated 
with the claims file.  The veteran testified that he was 
informed he had shell shock while he was receiving treatment 
at a VA hospital in 1970.  While in Vietnam he was stationed 
in Da Nang for approximately one to two months.  He did not 
remember what he did during that time.  He was eventually 
transferred to Phu Bai and worked in a makeshift warehouse.  
He was frequently subjected to shelling while working in the 
warehouse.  His main nightmares centered around an event 
where a fellow soldier lost his mind.  He did not remember 
the name of the man.  He also had nightmares involving an 
incident where two white guys ran out of a bunker.  He saw a 
soldier named Richard get hit.  He remembered a black soldier 
named Willie or Woody who lost his mind.  

A Command Chronology for the Force Logistics Support Group 
Alpha, 3rd Service Battalion, Force Logistics Command for the 
period from July to October 1968 was received from the United 
States Marine Corps Historical Center.  The records show that 
two soldiers were wounded by enemy rockets on August 23, 
1968.  

A May 1998 letter from Marine Corps Historical Center showed 
that a command chronology for the Force Logistic Support 
Group Alpha for the period from July to October 1968 was sent 
to the RO.  Other than the command chronology, no information 
was available on the location of this unit.  Marine Corps 
records were filed by unit and not location.  There are no 
records specific to Phu Bai or Da Nang.  The Historical 
Center was unable to conduct research.  

A July 1998 letter from Headquarters United States Marine 
Corps Personnel Management Support Branch included the 
notation that the information contained in the veteran's 
claim was insufficient for the purpose of conducting any 
meaningful research.  Complete unit designation, to include 
company, battalion and regiment was noted to be required.  It 
was also reported that the Personnel Management Support 
Branch was unable to verify casualties through unit diaries 
without knowing the specific unit which the casualty was 
attached to, down to the company level.  Without such 
information, further research could not be conducted.  

An October 1998 letter from Headquarters United States Marine 
Corps Personnel Management Support Branch is of record.  
Copies of the unit diaries of the Supply Branch, FLSG A, 
showing casualties and all entries pertaining to the veteran 
were transmitted with the letter.  It was noted that there 
was no way to verify if a Marine had a mental breakdown 
during a mortar attack without knowing his full name and the 
unit to which he was attached.  

It was further reported that the Personnel Management Support 
Branch was unable to verify the identity of the two Marines 
who were wounded on August 23, 1968 through the unit diaries.  
Without knowing the specific unit to which the soldiers were 
attached, down to the company level, further research could 
not be conducted.  Review of the unit diaries of the Supply 
Branch, FLSG A for the period from February 1968 to March 
1969 revealed that Private First Class Earl W. Frye was 
killed in action on March 26, 1968 at Phu Bai.  On May 26, 
1968, Gunnery Sergeant Edward G. Sakossky was wounded in 
action at Phu Bai.  Three soldiers were injured as a result 
of a bulk fuel fire in May 1968.  Other soldiers were wounded 
or killed during the time period in question but these 
actions occurred in places other than Phu Bai.  


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).



Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the VA hospitalization records dated from May 1994 to October 
1995.  It was noted that the veteran was experiencing 
flashbacks and nightmares of Vietnam.  



Despite the fact that no specific stressors were reported on 
these records, the Board finds the doctors who conducted 
these examinations arrived at their diagnoses based on 
stressors the veteran related from his tour of duty in 
Vietnam.  See Cohen v. Brown, 10 Vet. App. 128 (1997)  Thus, 
the Board finds the record establishes the first and third 
elements set out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran failed to respond to a September 1997 request for 
information regarding his claimed in-service stressors.  

There is no evidence of record showing that the veteran did 
not receive notification of the need for additional 
information.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In view of the veteran's failure to 
cooperate in the development of his claim, the Board has no 
alternative but to proceed on the basis of the evidence of 
record.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His Army military 
occupational specialty during the Vietnam War was 
warehouseman.  


The stressors which the veteran reported consisted of the 
following: the deaths of two fellow soldiers who were killed 
in a rocket attack in June or July of 1968; observing a 
friend who was variously described as Willie, Woody, Robert 
or Michael lose his mind during a mortar attack; having a 
friend named Splukey die of diarrhea or dysentery; the deaths 
of Robert and Splucky during a mortar attack in August 1968; 
being rocketed while returning from a village and observing a 
soldier named Richard who was injured.  He provided no other 
identifying information on the claimed stressors.  

The RO attempted to verify the veteran's claimed stressors 
through the United States Marine Corps.  The RO transmitted 
copies of the veteran's June 1994 stressor statement, a 
November 1995 letter from the veteran, service personnel 
records and a copy of the June 1995 Social Work Report.  The 
responses received all indicated that additional information 
was required in order to verify the stressors.  The Board 
notes that the veteran has not provided full names, dates, 
locations and/or unit designations by which verification 
could be attempted.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to attempt additional 
verification of the claimed incidents.  The Board notes that 
the veteran reported he observed the deaths and or injuries 
of several fellow soldiers while stationed in Phu Bai.  

The United States Marine Corps documents showed several 
injuries and deaths which occurred at Phu Bai while the 
veteran was in Vietnam.  One of the deaths occurred on March 
26, 1968.  A gunnery sergeant was wounded in action on May 
26, 1968.  Three deaths were reported as a result of a bulk 
fuel fire in May 1968.  However, the veteran testified that 
he was not transferred to Phu Bai until July 1968.  

There is evidence of record from the United States Marine 
Corps that two soldiers were wounded by enemy rockets on 
August 23, 1968.  This evidence does not verify any of the 
veteran's claimed stressors.  The veteran alleged that two 
soldiers were killed, not wounded, during a rocket or mortar 
attack described as occurring in either June, July or August 
of 1968.  As the veteran was unable to provide first and last 
names or unit designations of the alleged casualties, the 
United States Marine Corps was unable to identify the names 
of the soldiers.  

The Board finds the veteran's vague and inconsistent 
statements regarding the deaths of two "white guys" which 
occurred sometime during a three month period are not 
verified by the fact that two unidentified soldiers stationed 
at the veteran's location were wounded by rocket attack.  
This finding is based on the reduced probative value the 
Board has placed on the veteran's testimony and allegations 
coupled with a lack of any factual link to the veteran's 
statements other than that two casualties occurred on the 
same day due to enemy rockets.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

As stated above, the Board has placed reduced probative value 
on the veteran's allegations and testimony regarding his in-
service stressors.  The veteran has been inconsistent in 
providing the names of individuals who were involved in the 
alleged incidents.  He reported that he had observed a 
soldier who apparently lost his mind during a mortar attack.  
The soldier was named either Willie, Woody, Robert or 
Michael.  The veteran reported on his July 1994 stressor 
statement that Splucky died as a result of diarrhea or 
dysentery.  On the June 1995 Social Work Report, the veteran 
indicated that Splucky and Robert were killed by a mortar 
round.  As indicated above, the veteran had reported at one 
time that Robert had lost his mind during a mortar attack.  

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred is the notation of 
such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, 
is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

